UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1486


SE.H., individually and by and through his parents and next
friends, J.H. and S.H.; J.H.; S.H.,

                Plaintiffs - Appellants,

           v.

BOARD OF EDUCATION OF ANNE ARUNDEL COUNTY PUBLIC SCHOOLS;
MAMIE PERKINS, Interim Superintendent; MARY TILLAR, Director
of Special Education; PATRICIA DEWITT, Coordinator of
Special Services; WENDY CHERMAK, Section 504 Resource Pupil
Personnel Worker,

                Defendants - Appellees.

-------------------------

COUNCIL OF PARENT ATTORNEYS AND ADVOCATES,

                Amicus Supporting Appellants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:14-cv-00558-JFM)


Argued:   March 21, 2016                        Decided:   May 2, 2016


Before AGEE and THACKER, Circuit Judges, and Henry E. HUDSON,
United States District Judge for the Eastern District of
Virginia, sitting by designation.
Affirmed in part and remanded by unpublished per curiam opinion.


ARGUED: Selene Almazan-Altobelli, SELENE ALMAZAN LAW, LLC,
Silver Spring, Maryland, for Appellants. Manisha Sharad Kavadi,
CARNEY, KELEHAN, BRESLER, BENNETT & SCHERR, LLP, Columbia,
Maryland, for Appellees. ON BRIEF: Mark B. Martin, LAW OFFICES
OF MARK B. MARTIN, P.A., Baltimore, Maryland, for Amicus Curiae.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Se.H., individually and by and through his parents and

next friends S.H. and J.H. (collectively, “Appellants”), 1 appeals

the district court’s grant of summary judgment in favor of the

Board of Education of Anne Arundel County Public Schools and

four       employees    of      the    public         school     system    (collectively,

“AACPS” or “Appellees”).

              An     Administrative          Law        Judge     (“ALJ”)     ruled     the

Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et

seq. (“IDEA”), does not entitle Se.H., who was a first grader

during      the    2013-14      school   year,        to   an    individual   trained    in

Cardiopulmonary Resuscitation (“CPR”) and the Heimlich maneuver

to accompany him throughout the school day.                            The district court

upheld this decision.                 Appellants contend the district court

erroneously deferred to the ALJ’s IDEA decision, and also failed

to address their claims under Section 504 of the Rehabilitation

Act, 29 U.S.C. § 794(a) (“Section 504”), and Title II of the

Americans with Disabilities Act, 42 U.S.C. § 12132 (“ADA”).

              We    hold     that     the    district          court    properly   granted

summary      judgment      in    favor      of       Appellees    on    Appellants’   IDEA



       1
       To protect the identity of the child, this opinion refers
to him and to his parents by their initials only.     See MM ex
rel. DM v. Sch. Dist. of Greenville Cty., 303 F.3d 523, 526 (4th
Cir. 2002).



                                                 3
claims.     However, the district court’s reasons for disposing of

the   Section        504    and     ADA    claims     are    unclear.       Therefore,    we

remand to       allow       the    district      court       to   clarify    the   reasoning

underlying its disposition of these claims.

                                                 I.

                                                 A.

             The      ALJ     for    the       Maryland      Office   of    Administrative

Hearings (“OAH”) found the following facts, which are undisputed

on    appeal.         Se.H.       has     been   diagnosed        with    several    medical

conditions, including cerebral palsy; severe food allergies to

wheat/gluten, barley, peanuts, and buckwheat; allergies to dust,

pollen, mold, and smoke; asthma, including Baker’s Asthma (an

allergic disease caused mainly by inhalation of                               flour); oral

dysphasia       (a    swallowing           disorder)        and   feeding    difficulties;

dysarthria      (a    weakening           of   speech-producing          muscles);   seizure

disorder; postural kyphosis (an abnormal curve of the spine);

and vision problems.                At all relevant times, Se.H. was enrolled

in Rippling Woods Elementary School (“Rippling Woods”), which is

part of the AACPS System.

            At Rippling Woods, Se.H. is assigned to a one-on-one

aide (the “Aide”).            He has an extensive Individualized Education

Program     (“IEP”)         that     provides         for    “instructional        supports,

physical     and       environmental             supports,        adult     assistance   or

monitoring at all times, assistive technology, speech-language

                                                 4
pathology       services,     physical     therapy      services,     occupational

therapy services, and vision services.”                    J.A. 58. 2      Rippling

Woods has       implemented    the   IEP       by   carrying   out   the   following

measures, inter alia:

            •    To decrease the possibility of exposure to
                 food allergens, at lunch time, Se.H. sits
                 at   the  end   of  a  table   with  other
                 classmates, and his lunch area is marked
                 off by a yellow stripe about two and one-
                 half feet from the end of the table. The
                 other pupils are not allowed to cross into
                 Se.H.’s lunch area;

            •    To avoid exposing Se.H. to potential
                 allergens, students in his class eat
                 breakfast in the cafeteria rather than the
                 classroom;

            •    The Aide assists Se.H. during lunch, and
                 the speech-language pathologist developed
                 a feeding protocol for use at mealtimes,
                 with the goal that Se.H. will self-feed at
                 a modified independent level;

            •    If anaphylaxis occurs, the first line of
                 defense   is    an   injection    with   an
                 epinephrine   auto-injector    (“Epi-Pen”),
                 which is kept in a pack on the back of
                 Se.H.’s wheelchair, and all Rippling Woods
                 staff members have been trained to use the
                 Epi-Pen;

            •    If Se.H. were to choke on food or a
                 foreign object, the emergency plan is to
                 call 911 and have trained staff perform
                 the Heimlich maneuver;



       2  Citations to the “J.A.” refer to the Joint Appendix
filed by the parties in this appeal.



                                           5
          •   If Se.H. goes into respiratory arrest and
              becomes unconscious, the emergency plan is
              to call 911 and have trained staff
              administer CPR;

          •   Rippling Woods has a four-page form that
              guides personnel through Se.H.’s abilities
              and needs while on field trips.          It
              requires that Se.H. have adult supervision
              and assistance on such trips, but it does
              not require that the accompanying adult be
              trained in CPR and the Heimlich maneuver;

          •   Se.H. has a walkie-talkie attached to the
              back   of    his   wheelchair    that   can
              communicate   with   other   walkie-talkies
              located in the nursing office, principal’s
              office, and with the general and special
              education teachers;

          •   Rippling Woods has staff trained in both
              CPR and the Heimlich maneuver, including
              the school nurse (who is at the school
              half-time), the Licensed Practical Nurse
              health assistant (who is at the school
              full-time),    the  physical     education
              teacher,   and  the  school-based   speech
              pathologist. Three cafeteria workers also
              have training in the Heimlich maneuver.
              Nursing staff can reach the cafeteria in
              four seconds and Se.H.’s classroom in 18
              seconds.

Se.H.’s parents are dissatisfied with the IEP, however, because

it does not require that an individual trained in Heimlich and

CPR is by Se.H.’s side at all times throughout the day. 3


     3 Se.H. attended kindergarten at Rippling Woods during the
2012-13 school year, and during that year, as well as 2013-14,
he had no episodes of choking or anaphylaxis, did not require
administration of the Heimlich maneuver or CPR, and had no
episodes requiring a 911 call. Se.H. had not attended any field
trips at the time of the ALJ’s hearing.


                                 6
             To prepare for the 2013-14 school year, Se.H.’s IEP

team held a meeting on March 4, 2013.               It was at this meeting

that his parents first expressed concern that a staff member

trained in CPR and the Heimlich maneuver was not with Se.H. at

all times.      The team then held nine meetings between April 17

and August 28, 2013, and his parents “continued to bring this

issue up for discussion.”            J.A. 62.   AACPS rejected this request

at every turn, explaining that they were only required to have

trained personnel in the building, which they did.                    Even when

the   Anne   Arundel    County       Health   Department    offered   to   train

Se.H.’s Aide in CPR and Heimlich maneuver, Appellee Patricia

DeWitt, AACPS Coordinator of Special Services, would not allow

her to be trained because “[i]t would set a precedent and [the

Aide] already ha[d] too much on her plate.”                    Id. at 73-74.

DeWitt explained at the ALJ hearing that training the Aide would

“[not be] an appropriate use of staff.”            Id. at 74.

             Se.H.’s IEP for the 2013-14 school year was finalized

on August 28, 2013, but his parents were not satisfied.                     They

filed a due process complaint (the “Administrative Complaint”)

with the OAH on September 10, 2013, claiming that AACPS failed

to    provide   Se.H.   with     a    free    appropriate   public    education

(“FAPE”) as required by the IDEA.




                                         7
                                             B.

             In    the    Administrative           Complaint,         Appellants     sought

relief not only under the IDEA, but also under Section 504 and

the ADA.      Appellants requested the following relief: “CPR and

Heimlich maneuver training for adult staff, including but not

limited to [Se.H.’s] adult assistant and any other adults who

work directly with [Se.H.] and are present throughout the day

when exposure to known allergens or potential aspiration and

asphyxiation are possible,” and also CPR and Heimlich maneuver

training     for   those       “who   work    directly         with    [Se.H.]      and   are

available to attend field trips with [Se.H.].”                        J.A. 71.

             On    October      23,   2013,       the    ALJ    determined       that     the

Section 504 issues (and presumably, the ADA issues) raised in

the Administrative Complaint should be dismissed for lack of

jurisdiction.       This determination was based on AACPS’s October

15,   2013    letter      to    the   OAH        explaining      that     it   no    longer

possessed     the        authority      to        hold    Section        504     hearings.

Therefore,    the    ALJ       only   considered         whether      AACPS    “failed     to

provide [Se.H.] a [FAPE] in the least restrictive environment

for the 2013-2014 school year” under the IDEA.                         J.A. 52. 4


      4The ALJ also addressed whether AACPS committed an IDEA
procedural violation by failing to explain in writing why AACPS
declined to train the Aide. See 20 U.S.C. § 1415(b)(3). The ALJ
ultimately found no violation, and Appellants do not challenge
this determination on appeal.


                                             8
              The ALJ held the IDEA administrative hearing on four

separate days, stretching from late October to early December

2013.    Appellants presented seven witnesses, and AACPS presented

four witnesses, three of which were also called by Appellants.

The parties filed over 50 exhibits.

              The   ALJ   rendered   a     decision        on     the    IDEA    claim   on

December 18, 2013, ultimately determining that the procedures in

place    at     Rippling     Woods       satisfied          the        IDEA     standards.

Meanwhile, the parties engaged in protracted communications in

an attempt to meet for an administrative hearing pursuant to

Section 504, to no avail.

              Appellants filed the instant action in the District of

Maryland on February 25, 2014.                 Counts I and II challenge the

ALJ’s IDEA decision, alleging substantive and procedural IDEA

violations. 5       Counts   III,    IV,       V,   and    IX   allege        Section    504

violations          only:     intentional                 discrimination           (III),

discrimination in AACPS’s policies and practices (IV), denial of

reasonable      accommodation   (V),       and      failure       to    provide    a    FAPE

(IX).    Counts VI and VII allege claims under both the ADA and

Section 504: failure of AACPS to act against certain employees

     5 Pursuant to the IDEA, “[a] party aggrieved by the decision
of the state agency may bring a civil action in state or federal
court.”   E.L. ex rel. Lorsson v. Chapel Hill-Carrboro Bd. of
Educ., 773 F.3d 509, 513 (4th Cir. 2014) (citing 20 U.S.C.
§ 1415(i)(2)).



                                           9
for discriminatory actions (VI), and retaliation (VII). 6                 And

Count VIII alleges Appellees violated Title II of the ADA by

excluding Se.H. from programs, services, and benefits by reason

of his disabilities.

            Apart from attorney’s fees and costs, Appellants seek

only the following equitable relief: an order requiring the Aide

to be trained in Heimlich and CPR, and a declaratory judgment

stating that AACPS’s Section 504 practices violate Section 504

as applied to Se.H. 7

            Appellants filed a motion for partial summary judgment

on only the IDEA claims and Section 504 discrimination claims.

Appellees    filed   a   cross   motion   for   summary   judgment   on   all

counts.     The district court granted Appellees’ motion and denied

Appellants’ motion, explaining:

            It is true that because of Se.H.’s physical
            condition, there is a greater risk he will
            need CPR or the administration of the
            Heimlich   maneuver  than   other  students.
            However, [AACPS] has in place reasonable
            procedures to assure that if Se.H. does need
            assistance, there are persons available who


     6 Appellants also grounded these causes of action in 42
U.S.C. § 1983, but they do not raise any issues with respect to
§ 1983 in this appeal.
     7 Appellants also seek “a declaratory judgment” stating the
ALJ’s decision contained “mistakes of law that were flawed and
were clearly erroneous.”   J.A. 26.   Because the possibility of
this type of relief is inherent in the review process set forth
in the IDEA, we decline to consider it a separate remedy.



                                     10
            will be able to help him. One certainly is
            sympathetic   to  Se.H.   and  his   parents.
            However, reasonableness is something less
            than perfection, and, as found by the [ALJ],
            the measures that defendant has put in place
            provide adequate protection of Se.H.

J.A. 46-47.       The district court mentioned Section 504 and the

ADA 8 only in the opening sentence of the memorandum, and in a

footnote observed, “[T]he emergency plan that defendant has in

place for Se.H. complies with applicable law.”                        J.A. 47 n.1

(emphasis    supplied).        Appellants         filed   a    timely   notice    of

appeal.

                                       II.

                              The IDEA Decision

            We first address whether the district court erred in

granting    summary   judgment        to    Appellees     on      Appellants’    IDEA

claims.

                                           A.

            The    IDEA     requires       that    states      receiving    federal

education     funds       provide     a     FAPE    to      all     children     with

disabilities.      See E.L. ex rel. Lorsson v. Chapel Hill-Carrboro

Bd. of Educ., 773 F.3d 509, 513 (4th Cir. 2014) (citing 20

U.S.C. § 1400(d)(1)(A)).            Where an ALJ decides that a student’s

IEP provides a FAPE, the party challenging the IEP “properly

     8 The district court actually stated the action was brought
under the “ADEA,” but we construe this as a typo.



                                           11
bears the burden of proof in showing that the [ALJ]’s decision

was erroneous.”       Barnett by Barnett v. Fairfax Cty. Sch. Bd.,

927 F.2d 146, 152 (4th Cir. 1991).

            A reviewing court “is obliged to conduct a modified de

novo review” of the ALJ’s IDEA decision, “giving ‘due weight’ to

the underlying administrative proceedings.”                      MM ex rel. DM v.

Sch. Dist. of Greenville Cty., 303 F.3d 523, 530-31 (4th Cir.

2002)   (quoting      Bd.     of    Educ.    of    Hendrick      Hudson    Cent.   Sch.

Dist., Westchester Cty. v. Rowley, 458 U.S. 176, 206 (1982)).

In   this   situation,      “findings       of    fact    made   in   administrative

proceedings are considered to be prima facie correct, and if a

reviewing    court    fails    to    adhere       to     them,   it   is   obliged   to

explain why.”        Id. at 531; see also J.P. ex rel. Peterson v.

Cty. Sch. Bd. of Hanover Cty., Va., 516 F.3d 254, 259 (4th Cir.

2008); Doyle v. Arlington Cty. Sch. Bd., 953 F.2d 100, 105 (4th

Cir. 1991).    Furthermore,

            [w]hether a district court has accorded the
            proper “due weight” to the administrative
            proceedings is a question of law -- or at
            least a mixed question of law and fact -- to
            be reviewed de novo by an appellate court.
            In our review, we need not defer to factual
            recitations made by a district court from
            the   administrative  record,  because  that
            court stands in no better position than do
            we in reviewing the record.

MM, 303 F.3d at 531.




                                            12
             If     the        administrative          findings      of     fact     are    not

“regularly made,” however, they are not entitled to deference.

J.P., 516 F.3d at 259; see also Cty. Sch. Bd. of Henrico Cty.,

Va.   v.    Z.P.,       399 F.3d 298,    305     (4th   Cir.    2005)    (“[F]actual

findings     made       during       the    state    administrative         proceeding       are

entitled     to     a    presumption          of     correctness,     so     long     as    the

findings      were       regularly          made.”      (internal         quotation        marks

omitted)).        Factual findings are not “regularly made” “if they

are reached through a process that is far from the accepted norm

of a fact-finding process.”                     J.P., 516 F.3d at 259 (internal

quotation marks omitted); see also Doyle, 953 F.2d at 105 (“[I]n

deciding what is the due weight to be given an administrative

decision under Rowley, we think a reviewing court should examine

the   way    in     which       the    state       administrative         authorities       have

arrived     at      their       administrative          decision      and     the     methods

employed.”).

                                                B.

             Appellants             contend    the    ALJ’s   IDEA    decision       was     not

“regularly       made”        for    the    following    reasons:     (1)     it     was    “not

well-reasoned and nor [sic] supported by the record”; (2) it

“failed to make determinations based upon findings of fact and

current IDEA statutes and regulations” and instead characterized

the   issues      as     “policy”          disputes;    and   (3)     it     erred    in    its



                                                13
analysis regarding “training” of school personnel.                   Appellants’

Br. 14-16.

              We first note that although Appellants mention that

the ALJ’s “findings were not entitled to deference” and that the

ALJ   “failed    to    make   [certain]     determinations,”    their    opening

brief does not specifically note which findings they challenge

or which “determinations” the ALJ failed to make.                    Appellants’

Br.   14.       Therefore,     Appellants    have   waived    this    particular

issue.      See Fed. R. App. P. 28(a)(8)(B) (“The appellant’s brief

must contain . . . appellant’s contentions and the reasons for

them, with citations to the authorities and parts of the record

on which the appellant relies.”); see also Estate of Armstrong

ex rel. Armstrong v. Vill. of Pinehurst, 810 F.3d 892, 898 n.6

(4th Cir. 2016) (“Failure to present or argue assignments of

error in opening appellate briefs constitutes a waiver of those

issues[.]”).

              In any event, the ALJ’s proceedings were not “far from

the accepted norm.”           J.P., 516 F.3d at 259 (internal quotation

marks omitted).        First, the ALJ decision was well-reasoned and

supported by the record.          The ALJ heard testimony from numerous

witnesses over four days and clearly reviewed meeting reports,

health      reports,   educational    documents,       and   IEPs.      The   ALJ

credited the testimony of personnel who actually worked with

Se.H.    over     Appellants’      expert,     which    is    reasonable      and

                                      14
appropriate.       See A.B. ex rel. D.B. v. Lawson, 354 F.3d 315, 328

(4th Cir. 2004) (“IDEA requires great deference to the views of

the   school     system     rather     than    those        of    even       the   most   well-

meaning parent.”).          We see no indication that the ALJ deviated

from the “normal” process of soliciting evidence and hearing

testimony.

              Second, Appellants’ reliance on the ALJ’s mention of

“policy” disputes is a red herring.                         Appellants maintain that

the     ALJ     relied     on     “policy”         rather        than     “appl[ying]       the

requirements       of     the     IDEA   to        the      facts       in      their     case.”

Appellants’ Br. 17.             In so arguing, Appellants extract isolated

phrases out of context.

              The ALJ did state, “The dispute in this case is really

about policy, not facts.”                J.A. 71.             However, the ALJ then

expounded on this statement, explaining that according to the

notes    from    the     March    4,   2013    IEP       meeting        (when      the   parents

raised their concerns for the first time), the parents had been

in    contact    with     the    Maryland      State      Department          of    Education.

Based on a conversation with personnel there, they believed that

someone trained in the Heimlich maneuver and CPR was required to

be in the room with Se.H. when he was eating.                                 The ALJ found

that, in that March IEP meeting, the parents were referring to

Maryland’s      Technical        Assistance        Bulletin       28,    which      explained,

“Training of personnel [for safety of students during mealtime]

                                              15
should include first aid, CPR, Heimlich, signs and symptoms of

aspiration,         and       procedures              specific         to      individual

students/children.”          Id. at 72 (emphasis supplied).                    Therefore,

the ALJ’s statement about “policy” was merely a recognition that

the dispute between the parents and AACPS was based in part on

interpretation of a state policy.

              The ALJ then mentioned “policy” again, stating:

              A review of [the evidence] might lead one to
              think that AACPS could have easily complied
              with the Parents’ request to forestall
              disagreement, and ultimately, litigation.
              However, as stated previously, this dispute
              is about policy, not facts.    Whether AACPS
              could have provided the training that the
              Parents wanted is immaterial; the issue is
              whether the decision not to do so deprives
              the Student of a FAPE.

J.A.   74    (emphasis      supplied).            A   reasonable       reading     of   this

passage is that an ALJ should not consider what an educational

entity      could   have    done;    rather,          it    is    required    to   look   at

whether that entity’s actions were appropriate under the IDEA.

The ALJ in this case did just that.                        He applied the information

from extensive testimony and numerous exhibits to the proper

IDEA standards in rendering his decision.

              Finally,      Appellants’       argument           regarding    training    is

without merit.        Appellants claim that the ALJ’s statement that

“‘training that a school system decides to use . . . is solely

within      the   purview    of     school    officials’”           was     incorrect     and


                                             16
“subsequently over ruled [sic]” by the enactment of 20 U.S.C.

§ 1414(d)(1)(A).              Appellants’ Br. 16 (quoting J.A. 77); see also

20    U.S.C.       §   1414(d)(1)(A)(i)(IV)              (An     IEP    should      include    “a

statement of the program modifications or supports for school

personnel [i.e., special training] that will be provided for the

child.” (emphasis supplied)).

                 But even if § 1414(d)(1)(A) “overruled” the concept

upon       which       the     ALJ    relied,          nothing     in    these      provisions

undermines the ALJ’s ultimate decision.                          The ALJ still analyzed

whether          AACPS’s      decision       to    forego        training      Se.H.’s    Aide

deprived him of a FAPE.                   See J.A. 77-78 (“The evidence that such

trained personnel would be of benefit to the Student is minimal,

and [AACPS]’s evidence is convincing that it is not necessary,

since       trained          personnel      are    always        in     the    building       and

immediately available if an emergency occurs.”).                                 As a result,

any    perceived         error       on    the    ALJ’s     part       was    not   materially

erroneous.

                 For these reasons, the district court was entitled to

give       the    administrative           decision       “due    weight.”          We   reject

Appellants’ argument to the contrary. 9


       9Appellants fail to set forth a sufficient argument
challenging the district court’s or ALJ’s determination that
Se.H.’s IEP provides him with a FAPE. Therefore, they have also
waived this issue on appeal.          See Fed. R. App. Proc.
28(a)(8)(B); Estate of Armstrong, 810 F.3d at 898 n.6.


                                                  17
                                           III.

                           Section 504 and ADA Claims

             Appellants also contend the district court erred in

granting summary judgment on their Section 504 and ADA claims.

They    maintain    that     the    district       court    did     not   sufficiently

address these claims and that genuine issues of material fact

remain.

             On    March    31,     2015,        the     district    court      filed   a

memorandum decision (“Memorandum”), and entered an accompanying

order (“Order”).           At the end of the Memorandum, the district

court    stated,    “A     separate    order       is     being     entered     herewith

affirming the decision of the administrative law judge,” and the

Order itself only purports to affirm “the order entered by the

administrative law judge.”             Id. at 47-48 (emphasis supplied).

As explained above, the ALJ only decided the IDEA issue, did not

address the ADA claims, and did not possess jurisdiction over

the Section 504 claims.

             Although the Memorandum mentions the ADA and Section

504,    it   does     so     only     in     the       opening      sentence,     merely

acknowledging that Appellants’ action was “brought under” those

statutes.     J.A. 45.        Further, whereas the Memorandum observes

that the IEP “complies with applicable law,” J.A. 47 n.1, this

court has explained the “IDEA and the Rehabilitation Act are

different     statutes.            Whereas        IDEA     affirmatively        requires

                                            18
participating      States        to    assure        disabled        children         a   free

appropriate      public     education,         [S]ection       504     .    .    .    instead

prohibits discrimination against disabled individuals,” Sellers

by Sellers v. Sch. Bd. of City of Mannassas, Va., 141 F.3d 524,

528 (4th Cir. 1998) (citation omitted)).

           Therefore, the basis for the district court’s decision

on the ADA and Section 504 claims is not apparent.                               We believe

the best course of action is to remand and allow the district

court to clarify the reasoning underlying its disposition of

Appellants’      Section     504       and     ADA    discrimination,            reasonable

accommodation,     retaliation,          and       FAPE   claims.          See       Jones    v.

Plaster,   57 F.3d 417,   421-22       (4th    Cir.     1995)       (remanding        for

further proceedings “in order for the district court to clarify

its ruling”); see also Q Int’l Courier, Inc. v. Smoak, 441 F.3d
214, 220 n.3 (4th Cir. 2006) (“Although we are not precluded

from addressing [questions the district court did not reach], we

deem it more appropriate to allow the district court to consider

them . . . in the first instance on remand.”).

                                             IV.

           For    the     foregoing          reasons,     we   affirm       the      district

court   with    regard     to    its    IDEA       decision,    and        we   remand       for

further proceedings consistent with this opinion.

                                                                       AFFIRMED IN PART
                                                                           AND REMANDED


                                             19